                Case 21-10457-LSS         Doc 200      Filed 04/21/21      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                                  Chapter 11

 MOBITV, INC., et al.,                                   Case No. 21-10457 (LSS)
                                                         Jointly Administered
                        Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Steven G. Polard, Esq. of Ropers Majeski PC to represent Ateme in
this case.

Dated: April 21, 2021                          MORRIS JAMES LLP

                                               /s/ Carl N. Kunz, III
                                               Carl N. Kunz, III (DE Bar No. 3201)
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 888-6800

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar for the State of California, the
United States District Court for the Central, Northern, Southern and Eastern Districts of California,
the United States Court of Appeals for the Ninth and D.C. Circuits, and the United States Supreme
Court, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with the
Court’s Local Rules and with Standing Order for District Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: April 21, 2021                                  /s/ Steven G. Polard
                                                       Steven G. Polard, Esq.
                                                       Ropers Majeski PC
                                                       445 South Figueroa Street, 30th Floor
                                                       Los Angeles, CA 90071
                                                       Telephone: (213) 312-2044

                                   ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




12767042/1
